Citation Nr: 1454515	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected right shoulder acromioclavicular (AC) separation and/or as a result of an undiagnosed illness.

2.  Entitlement to service connection for a neurological disorder of the right upper extremity, to include as secondary to a cervical spine disorder and/or as a result of an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, to include as a result of an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2012, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  

This case was previously before the Board in November 2012, July 2013, and May 2014, when the Board remanded the current issues for additional development.

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.  The Board has also reviewed Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

In June 2012, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In October 2014, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He responded that he wished to appear at a video hearing 

Accordingly, this case is remanded to the RO for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in Houston, Texas.  The Veteran and his current representative (see VA Form 21-22a, July 2004) should be notified of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

